Citation Nr: 9927509	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left leg and foot 
disabilities other than radiculopathy.  

2.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for low back pain 
with radiculopathy.

3.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for depressive 
disorder secondary to the low back pain with radiculopathy.

4.  Entitlement to a total rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which implemented a December 1992 Board 
decision granting service connection for low back pain.  A 
notice of disagreement with respect to the 10 percent 
evaluation assigned to this disability by the RO (effective 
March 29, 1991) was received in January 1993.  A statement of 
the case was issued in February 1993.  A substantive appeal 
was received from the veteran in February 1993.  In a January 
1997 rating action a 20 percent evaluation was granted 
effective March 29, 1991 for low back pain with 
radiculopathy.

This matter also came before the Board from a January 1997 
decision by the RO which denied the veteran's claim of 
entitlement to service connection for a left leg and foot 
disability and a total rating for compensation based on 
individual unemployability but granted service connection for 
a depressive disorder secondary to the service-connected low 
back pain and "leg pain."  A notice of disagreement was 
received in April 1997.  A statement of the case with respect 
to the initial evaluation assigned for the service-connected 
depressive disorder was issued in May 1997.  A substantive 
appeal with respect to that claim was received in May 1997.  
A statement of the case with respect to the service 
connection and total rating claims was issued in May 1998.  A 
substantive appeal with respect to those claims was received 
in June 1998.  

The Board notes that in a May 1998 rating decision, the 
evaluation assigned for the veteran's service-connected low 
back disability was increased to 40 percent effective 
December 16, 1997.  In subsequent statements received from 
the veteran, she has indicated that she is satisfied with the 
50 percent combined rating granted by the RO (the 40 percent 
for the low back disability and the 10 percent evaluation 
previously assigned for the service-connected depressive 
disorder).  On its face, the veteran appears to have 
withdrawn her claims for increased evaluations for the 
service-connected low back disability and depressive 
disorder. 

However, the veteran has also expressed disagreement with the 
effective date assigned for the 40 percent evaluation 
assigned for the low back pain with radiculopathy.  The Board 
points out that the veteran's claim for a higher evaluation 
for the low back pain with radiculopathy has been in 
appellate status since she filed her notice of disagreement 
to the January 1993 rating action which assigned a 10 percent 
evaluation effective March 29, 1991.  Recently, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter the Court) noted that there was a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Since 
the veteran has expressed disagreement with the effective 
date assigned for the 40 disability evaluation for the low 
back pain with radiculopathy, and in light of the Fenderson 
decision and the fact that the issue has been in appellate 
status since she filed her notice of disagreement in January 
1993, the Board finds that the RO has in effect granted a 
staged rating during the period beginning March 29, 1991.  
The Board must conclude that the veteran has not withdrawn 
her original appeal in this regard and has in effect 
continued her original appeal (for an increased evaluation 
for her service-connected low back pain with radiculopathy).  
The issue, as noted on the first page of this decision, is 
styled to reflect the dictates of Fenderson and is otherwise 
consistent with her claim currently in appellate status.  

The Board also finds that the veteran's appeal regarding the 
initial rating assigned following the grant of service 
connection for depressive disorder secondary to the low back 
pain and "leg pain" has not been withdraw as she has 
objected to the effective date of the 50 percent combined 
rating which included 10 percent for the depressive disorder.  


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran currently suffers from a left leg or left foot 
disability other than radiculopathy.  

2.  On March 17, 1992 and thereafter, it was demonstrated 
that the veteran's low back pain with radiculopathy was 
manifested by no more than a moderate limitation of motion, 
as well as chronic pain and functional limitation, moderately 
severe weakened movement and excess fatigability, 
incoordination, tenderness, some spasm, and degenerative 
joint disease; prior to that date, the low back pain with 
radiculopathy was manifested by diminished left ankle jerk, 
and some limitation of low back motion. 


CONCLUSION OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left leg or left foot disability other than 
radiculopathy is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  From the date the veteran separated from service up until 
March 17, 1992, a 20 percent disability evaluation was 
appropriate for her service-connected low back pain with 
radiculopathy.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292. (1998).

3.  The criteria for a 40 percent evaluation, but not more, 
for the low back pain with radiculopathy have been met, 
effective March 17, 1992.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.400; 4.71a, Diagnostic Code 5292, 5295 
(1998).

4.  From March 17, 1992, the criteria for an evaluation 
higher than 40 percent for the service-connected low back 
pain with radiculopathy have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Code 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Entitlement to service connection for left leg and foot 
disabilities other than radiculopathy.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet.App. 309, 314 (1993).

Statutory law as enacted by Congress also charges a claimant 
for VA benefits with the initial burden of presenting 
evidence of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  This threshold requirement is critical since 
the duty to assist a appellant with the development of facts 
does not arise until the appellant has presented evidence of 
a well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 505 
(1995).

A well-grounded claim has been defined by the Court as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect the claim is "plausible" is 
required.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under § 5107(a).  Grottveit  v. Brown, 5 
Vet.App. 91, 92-93 (1993).

According to the Court in Caluza, a well-grounded claim for 
entitlement to service connection requires competent evidence 
of the following:  i) current disability (through medical 
diagnosis);  ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and;  
iii) a nexus between the inservice injury or disease and the 
current disability (through medical evidence).  Caluza at 
506.  Moreover, the truthfulness of evidence offered by the 
appellant and her representative is presumed in determining 
whether or not a claim is well-grounded.  King v. Brown, 5 
Vet.App. 19, 21 (1993).

The veteran contends that service connection is warranted for 
a left leg and left foot disability.  A review of the 
veteran's service medical records does not reveal that she 
was treated for a left leg or left foot disability while in 
service, or that she injured her left leg or foot while in 
service.  The Board notes that she presented on several 
occasions with left leg and foot pain, but that these 
complaints were clearly related to her low back disability.  
Specifically, this pain was the result of low back pain 
radiating down the her left lower extremity.  (She is 
service-connected for low back pain with radiculopathy which 
means pain from the low back which radiates down a leg even 
to the foot.)

Further, the Board notes that as a result of an August 1988 
entrance examination, the veteran was diagnosed with second 
degree asymptomatic pes planus.  The veteran has not claimed, 
nor does any medical evidence of record suggest, that this 
disability was aggravated during service.  

Since there is no evidence that the veteran was treated for a 
left leg or foot disability other than radiculopathy while in 
service, or that she injured her left leg or foot in service, 
the service medical records are insufficient to meet the 
second element of Caluza (evidence that the veteran incurred 
an injury or disease of the left leg or foot in service).  

Additionally, the first requirement under Caluza - that there 
be evidence of a current disability through medical diagnosis 
- is not met in this case.  Specifically, the post service 
medical evidence is negative for a left leg or left foot 
disability other than the service-connected radiculopathy.  
This evidence includes the reports of VA examinations dated 
in February and March 1992, and March 1995, and outpatient 
treatment records from Anniston Orhtopaedic Associates, P.A. 
(Anniston) dated from March 1992 to February 1995 wherein the 
veteran complained of and/or was treated for left leg pain.  
However, neither a left leg nor left foot disability was 
diagnosed; rather, such complaints and findings again 
demonstrate that pain resulted from service-connected low 
back pain radiating down the veteran's left lower extremity.  

Specifically, as a result of the March 1992 examination, the 
veteran was diagnosed with chronic low back pain with 
radicular component of the left lower extremity, among other 
things, and the examiner who conducted the March 1995 
examination commented that the veteran mentioned a left leg 
and foot disability but that "[t]his relates to pain 
radiating down the back into the left leg down to the foot."  
The veteran was diagnosed with chronic low back pain with 
radiculopathy as a result of this examination.   

The evidence of record, while demonstrating that the veteran 
suffers from occasional left leg and foot pain related to low 
back radiculopathy, does not demonstrate that the veteran 
suffers from a left leg or left foot disability separate from 
the radiculopathy.  The Board points out that, as noted 
above, service connection for low back pain with 
radiculopathy has been previously established. 

Finally, the Board notes that any lay statements made by the 
veteran do not provide a sufficient basis to conclude that 
she does suffer from an left leg or left foot disability  
Espiritu.  Since there is no medical evidence of record 
demonstrating that the veteran suffers from a left leg or 
left foot disability other than the service-connected 
radiculopathy or that she injured her left lower extremity in 
service, the requirements set forth by the Court in Caluza, 
in order for claims to be well-grounded, are not met.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) (West 1991) to 
assist the veteran with the development of evidence.


II.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for low back pain 
with radiculopathy. 

The veteran and her representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the low back pain with 
radiculopathy is warranted.  The Board finds that the veteran 
has submitted evidence that is sufficient to justify a belief 
that this particular claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990).  With respect to this claim, all relevant evidence 
has been fully developed and, therefore, the VA's duty to 
assist the veteran has been satisfied. Id.  

A review of the record reflects that service connection was 
established for a low back disability by the Board in a 
December 1992 decision.  The RO implemented this decision in 
the currently appealed January 1993 rating action.  The Board 
decision was based in part on a review of the veteran's 
service medical records which essentially showed the onset of 
a low back disability in service, including that she was seen 
on several occasions with low back pain and that a 
computerized tomography (CT) scan accomplished in October 
1989 showed findings consistent with herniated nucleus 
pulposus at L5-S1.  This decision was also based on post-
service medical evidence of record which will be detailed 
below.  Based on this evidence, the RO initially assigned a 
disability evaluation of 10 percent for the low back 
disability, effective March 29, 1991, the date following the 
veteran's separation from service.  See 38 C.F.R. § 3.400 
(1998).  

As pointed out above, the Court recently noted that there was 
a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating, and 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson, supra.  Previously, the Court in AB v. 
Brown, 6 Vet. App. 35 at 38 (1993), stated that a claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.

With respect to this claim, the relevant evidence of record 
includes VA and private medical records.  In November 1990, 
the veteran appeared before the Physical Evaluation Board 
(PEB), which concluded that she suffered from subjective low 
back pain without significant objective findings.  She was 
found to be unfit for further duty and ultimately separated 
from service in March 1991.  

Outpatient treatment records from Anniston indicate that in 
December 1991 the veteran was seen complaining of left sided 
sciatica.  The examiner suspected a little diminution of left 
ankle jerk.  X-rays taken of the lumbosacral spine in early 
January 1992 at the Northeast Alabama Regional Medical Center 
revealed bulging of the annulus at the L3-4 and L4-5 levels.  
In mid January, the veteran was seen at Anniston with 
diminished left ankle jerk and bulging impingement on the L4-
5 level.  

A VA examination was accomplished in February 1992, the 
report of which indicates that motor examination revealed no 
atrophy or asymmetry in the size of the lower extremity.  
Strength testing was limited in the left lower extremity due 
to back pain, and the veteran's reflexes were 2+ throughout 
and symmetric including her left ankle jerk.  Left leg pain 
was noted on certain movements.  A limitation of back motion 
was also found in every direction when standing, including 
anterior, posterior, and lateral to the left and lateral to 
the right.  The examiner's assessment was that the veteran's 
history was somewhat suggestive of L5-S1 radiculopathy but 
that the examination did not support this history.  

Another VA examination was accomplished in March 1992, at 
which time the veteran related that she was markedly limited 
in bending, lifting, twisting, stooping, and sitting, 
standing, and walking for prolonged periods.  She also 
related that back pain radiated down her left leg to her 
foot.  Physical examination revealed that the veteran walked 
with a somewhat slow but satisfactory gait pattern, and that 
most movements were guarded due to pain.  There was no 
evidence of paravertebral muscle spasm at the time, but there 
was tenderness to palpation in the left lower lumbar region.  
Range of motion studies revealed that lumbar spine motion was 
limited to 60 degrees in flexion and 20 degrees extension.  
The examiner's impression was that the veteran suffered from 
chronic low back pain with a radicular component of the left 
lower extremity, and a degenerative annular bulge at L4-5 per 
the prior CT scan, and a prior electromyogram (EMG) 
suggestive of L5-S1 radiculopathy.  

A MRI (magnetic resonance imaging) examination conducted at 
the University of Alabama at Birmingham in July 1992 revealed 
that the veteran's lumbar intervertebral discs appeared to be 
within normal limits except for a minimal disc bulge to the 
right at L4-5.  There was no evidence of restriction of the 
cross sectional dimensions of the spinal canal and the exit 
foramina appeared to be within normal limits bilaterally.  

The veteran was seen at Anniston in April 1993 complaining of 
back pain and weakness in the left long toe extensors.  
Similar complaints were made when she was again seen at this 
facility in February 1995.  At that time, the veteran also 
related that she could only walk 60 to 80 feet without 
experiencing some back pain.  Left ankle jerk was noted to be 
diminished at the time.  

Additional VA examinations (an orthopedic and neurologic) 
were accomplished in March 1995, the reports of which are of 
record.  The examiner who conducted the orthopedic 
examination reviewed the file and noted the veteran's history 
of low back pain, pointing out that this chronic pain has 
continued over the years and has markedly limited the 
veteran's ability to lift, bend, twist, stoop, and stand or 
walk for prolonged periods.  

Physical examination revealed that the veteran moved slowly 
with an antalgic limp, and that she continued to demonstrate 
significant guarding on any movement.  There was no evidence 
of spasm but there was generalized tenderness over the low 
back and buttocks region bilaterally.  Range of motion of the 
lumbar spine was again 60 degrees in flexion and 20 degrees 
extension, and lateral bending was 20 degrees bilaterally.  
Lateral rotation was 30 degrees bilaterally.  The examiner's 
impression was that the veteran suffered from chronic low 
back pain syndrome with radiculopathy and it was again noted 
that a prior CT can revealed evidence of a degenerative 
annular bulge at L4-5 and that a prior electromyogram (EMG) 
was suggestive of L5-S1 radiculopathy.  The examiner 
commented that given the veteran's prior workup and findings, 
her complaints of pain were real.  

The examiner who conducted the neurologic examination 
reviewed the claims folder, noting the veteran's history of 
back difficulty and treatment.  Physical examination revealed 
that the veteran was slow in performing all activities, which 
she attributed to an exacerbation of back pain.  Motor 
examination revealed an essentially poor effort throughout 
with the veteran commenting about back pain being exacerbated 
with movements of her extremities.  The examiner noted that 
there appeared to be a marked increase in the veteran's low 
back pain with maneuvers of her left lower extremity.  
Examination of the veteran's gait revealed that she favored 
her right lower extremity and walked with a left sided limp 
but was able to bear weight on the left without support.  
Sitting straight leg raise testing revealed pain in the low 
back with radiation to the left hip and down the left leg to 
the knee when either leg was raised.  The veteran also 
appeared to have some parispinous point tenderness in the low 
back region bilaterally but there was no evidence of muscle 
spasms.  

The examiner's impression was that the veteran suffered from 
chronic low back pain and that there was no objective 
evidence of lumbosacral radiculopathy on current examination.  
The examiner suspected that the chronic low back pain was 
most likely due to muscle strain.  

Finally, another VA examination was accomplished in December 
1997, the report of which indicates that the veteran appeared 
to be in pain.  Physical examination revealed that the 
veteran could flex her lumbar spine to 40 degrees and extend 
to 11 degrees, and that she could flex to the right 44 
degrees and to the left 28 degrees.  The examiner noted that 
motion ceased when pain began.  In addition to painful 
motion, tenderness, spasm, and weakness of the low back was 
also noted.  As a result of this examination, the veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  The examiner noted 
that the service-connected low back disability involved both 
muscles and nerves and that it caused moderately severe 
weakened movement, excess fatigability, and incoordination.  
Further, the examiner noted that there was no objective 
manifestation of disuse or functional impairment, and that 
the veteran's complaint of pain was credible.   

In a May 1998 RO decision, the evaluation assigned to the 
service-connected low back disability was increased to 40 
percent effective December 16, 1997, the date of this most 
recent examination.

As noted above, the veteran and her representative contend 
that a disability evaluation higher than that initially 
assigned following the grant of service connection for the 
low back disability is warranted.  In this regard, the Board 
notes that the governing legal criteria provide that the 
effective date of an award based for compensation will be the 
day the claim is received or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998). 

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that throughout the course of this appeal the 
veteran's service-connected low back pain with radiculopathy 
has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998) (lumbosacral strain).  A 10 percent evaluation under 
this code contemplates lumbosacral strain with characteristic 
pain on motion, and a 20 percent evaluation requires muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A 40 percent 
evaluation contemplates a severe lumbosacral strain, with 
listing of the whole spine to the opposite side, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with arthritic changes, narrowing or 
irregularity of the joint spaces, or some of these findings 
with abnormal mobility on forced motion.  

The veteran's low back pain with radiculopathy could also be 
evaluated under 38 U.S.C.A. § 4.71a, Diagnostic Code 5292, 
for limitation of lumbar spine motion.  Under this code, 
slight limitation of motion of the lumbar spine is rated at 
10 percent, moderate limitation of motion of the lumbar spine 
is rated at 20 percent, and severe limitation of lumbosacral 
spine motion is rated at 40 percent disabling.  The Board 
notes that for both a lumbosacral strain and limitation of 
motion of the lumbar spine, a 40 percent evaluation is the 
maximum assignable rating.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (1998).  

A 60 percent disability evaluation is available, however, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998), for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.

Furthermore, the Board notes that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, VAOPGCPREC 36-97 (December 12, 1997) provides, in 
part, that Diagnostic Code 5293 contemplates limitation of 
motion, and as such the provisions of 38 C.F.R. §§ 4.40, 4.45 
were applicable to ratings under this Code.

Taking into account the medical evidence set out above, the 
applicable regulations, and the dictates of Fenderson, the 
Board finds that the preponderance of the evidence supports 
an evaluation of 40 percent for the veteran's service-
connected low back disability effective March 17, 1992.  
Specifically, the Board notes that on that date, as noted 
above, an examination of the low back revealed that 
lumbosacral spine motion was limited to 60 degrees in 
flexion; such a finding demonstrates no more than a moderate 
limitation of motion, which would only warrant a 20 percent 
disability evaluation under Diagnostic Code 5292.  However, 
given the veteran's credible complaints of chronic low back 
pain and functional limitations (i.e. in bending, sitting, 
standing, etc.), the Board finds that a 40 percent evaluation 
under this Code is warranted.  The evidence does not 
demonstrate that a higher evaluation was warranted prior to 
that date.  

Specifically, prior to March 17, 1992, the medical evidence 
demonstrates that the veteran's low back disability was 
manifested by subjective pain and radiculopathy, and while 
there was evidence that lumbosacral spine motion was limited 
(see the February 1992 VA examination report), there is no 
evidence that motion was limited to a compensable degree.  
Such findings are consistent with no more than a 20 percent 
evaluation under any of the above-mentioned Diagnostic Codes.  
The Board has certainly considered the pain associated with 
the veteran's low back disability in rating this disability.  
Clearly, however, the medical evidence does not demonstrate 
that pain on motion was as such to warrant any more than a 20 
percent rating for this disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, or 5295, prior to March 17, 1992.  
In fact, without the veteran's low back pain elicited during 
that time period, it is doubtful that a disability evaluation 
higher than 10 percent would have been warranted, given the 
minimal objective manifestations.  

In sum, the Board points out that since the veteran's claim 
of entitlement to service connection for a low back 
disability was filed (or more accurately, since she separated 
from service in March 1991), this disability was not shown to 
be more than 20 percent disabling until March 17, 1992.  On 
that date, it was shown to be 40 percent disabling.  As such, 
the assignment of such date for the establishment of the 40 
percent disability rating for this low back disability is 
appropriate.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1998). 

Finally, taking into account the medical evidence set out 
above, the Board finds that the preponderance of the evidence 
is against a disability rating higher than 40 percent after 
March 17, 1992.  Specifically, the Board notes that the 
evidence discussed above does not demonstrate that this 
disability is currently manifested by persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and with little intermittent relief.  

The Board also finds that, given the low back symptomatology 
documented in the December 1997 VA examination report, this 
disability is now most appropriately evaluated as 40 percent 
disabling under 38 C.F.R. § 5295 (1998).  

Again, in the instant case, the Board has certainly 
considered the pain currently associated with the veteran's 
low back disability in rating this disability.  While, as 
noted, functional loss and pain on use has been demonstrated 
by the objective evidence with regard to this disability, 
this evidence does not reflect functional loss and pain on 
use related to this disability beyond that already reflected 
in the 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1998).  In fact, the Board has based its finding 
that a 40 percent disability evaluation is appropriate in 
this case for the low back disability primarily because of 
the veteran's credible complaints of chronic low back pain 
and functional limitations, as noted above.  


ORDER

The veteran's claim of entitlement to service connection for 
a left leg and left foot disability other than radiculopathy 
is not well-grounded and is therefore denied.  

Entitlement to an increased evaluation greater than 20 
percent for the veteran's service-connected low back pain 
with radiculopathy prior to March 17, 1992 is denied.  

A 40 percent rating for the veteran's service connected low 
back pain with radiculopathy is granted, effective March 17, 
1992, subject to the laws and regulations governing the 
payments of monetary awards.  

Entitlement to an increased evaluation greater than 40 
percent for the veteran's service-connected low back pain 
with radiculopathy subsequent to March 17, 1992 is denied.  


REMAND

The veteran and her representative contend that a disability 
evaluation higher than that initially assigned following the 
grant of service connection for the veteran's depressive 
disorder (secondary to the service-connected low back pain 
and "leg pain") is warranted.  Service connection was 
established for this disorder in one of the currently 
appealed rating actions - this one dated in January 1997 - 
and a 10 percent evaluation was assigned for this disorder 
effective from March 21, 1991.   

Recently, certain portions of 38 C.F.R. Part 4 pertaining to 
the rating criteria for mental disorders had been changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders. 61 FR 52695, Oct. 8, 1996.  The Court has 
indicated that, generally speaking, when a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991). 

However, from a review of the January 1997 action and May 
1997 statement of the case, it is clear that the RO only 
addressed the new rating criteria in denying the veteran a 
initial disability evaluation higher than 10 percent for her 
service-connected depressive disorder.  Further development 
in that regard is necessary prior to further appellate 
review.  

As such, it was requested that the RO again review the 
veteran's claim for an initial increased rating for 
depressive disorder in view of the old and new rating 
criteria for psychiatric disabilities.  In this regard, the 
Board notes that recently, in the case of Rhodan v. West, 12 
Vet.App. 55 (1998), the Court held that in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary's legal obligation to apply November 7, 1996, 
as the effective date of the revised regulations prevents the 
application, prior to that date, of the liberalizing law rule 
stated in Karnas.  Accordingly, the Court held that for any 
date prior to November 7, 1996, the Board could not apply the 
revised mental disorder rating schedule to a claim.  

Finally, as noted above, the Court has recently held that 
there is a distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating, and 
that in the case of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
founds, a practice known as "staged" ratings.  Fenderson.  
In readjudicating this particular claim, consideration should 
be given to the application of "staged ratings" as 
enunciated by the Court in the Fenderson case.   

Under the circumstances, the Board finds that the issue of a 
total rating based on individual unemployability is deferred 
and that the above claim must be REMANDED to the RO for the 
following actions:

1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.  

2.  The RO should schedule the veteran 
for a psychiatric examination and the 
examiner should state whether the 
veteran's depressive disorder causes 
definite, considerable, severe, or total 
impairment.  The RO should also provide 
the examiner with the new criteria for 
rating psychiatric disorders and the 
examiner should separately state the 
findings in relationship to that 
criteria.  The RO should provide the 
examiner with the claims folder and 
he/she should note whether it was 
provided. 

3.  The RO should again review the 
veteran's claim for a higher initial 
evaluation for her service-connected 
depressive disorder, and, giving 
consideration to the old and new 
criteria, rate the veteran under each; 
consideration should be given to the 
effective date of this change in 
regulation (i.e. prior to November 7, 
1996, the old criteria should be 
considered, and subsequent to November 7, 
1996, both the old and new should be 
considered, and the more favorable 
assigned).  Consideration should also be 
given to the application of "staged 
ratings" as enunciated in Fenderson (and 
noted above).  The RO should also 
consider the issue of entitlement to a 
total rating for compensation based on 
individual unemployability.  If any 
decision is adverse to the veteran she 
and her representative should be 
furnished a supplemental statement of the 
case.  The laws and regulations governing 
effective dates should be considered.  
The case together with the claims folder 
and Chapter 31 file should then be 
returned to the Board, if in order.  No 
action is required by the veteran until 
she receives further notice. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

